Citation Nr: 0904961	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-04 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left knee lateral meniscal tear, status 
post arthroscopy.

2.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

3.  Entitlement to service connection for a right knee 
disorder, including secondary to the service-connected left 
knee disability.

4.  Entitlement to service connection for gout of the right 
toe.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for a left knee disorder and 
assigned an initial 0 percent (i.e., noncompensable) rating 
retroactively effective from November 1, 2004, the day after 
the veteran's military service ended.  That decision denied 
his claims for service connection for a right knee disorder, 
a low back disorder, a sleep disorder, gout of the right toe, 
and a skin condition.

After a VA examination in July 2005, the RO issued another 
decision in August 2005 increasing the rating for the left 
knee disorder to 10 percent with the same retroactive 
effective date of November 1, 2004.  The RO also granted 
service connection for a skin condition (pseudofolliculitis 
barbae) and assigned an initial noncompensable rating 
retroactively also retroactively effective from November 1, 
2004.



The veteran's appeal is for higher initial ratings for his 
left knee disability and pseudofolliculitis barbae.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the 
veteran appeals the initial rating, VA adjudicators must 
consider whether to "stage" the rating to compensate him 
for times since the effective date of his award when the 
disability may have been more severe than at others).  See, 
too, AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating 
is increased during the pendency of an appeal, the veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).  The veteran is also 
trying to establish service connection for the other 
conditions that were denied.

In March 2008, as support for his claims, the veteran 
testified at a hearing at the Board's offices in Washington, 
DC (Central Office hearing), before the undersigned Veterans 
Law Judge (VLJ).  During the hearing, and again about two 
months later in May 2008, the veteran submitted additional 
evidence in support of his claims.  He waived his right to 
have the RO initially consider this additional evidence.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).  

The Board is remanding the claims for service connection for 
a low back disorder and a sleep disorder to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
degenerative joint disease (i.e., arthritis) and associated 
pain, but with full range of motion.  There also is no 
instability.  As well, the July 2005 VA examiner indicated 
the veteran was not additionally limited by the arthritic 
pain, or by premature fatigue and weakness following 
repetitive-motion testing.

2.  The veteran's skin condition - pseudofolliculitis 
barbae, is manifested by papillar lesions on his face, but 
affecting less than 5 percent of exposed areas and 1 percent 
of his whole body.  There also is no evidence of ulceration, 
induration, hypopigmentation, hyperpigmentation, abnormal 
texture or limitation of motion.

3.  The veteran's service treatment records (STRs) show he 
was seen for and diagnosed with a right knee medial 
collateral ligament (MCL) sprain and patellofemoral syndrome.  
More recent private treatment records show this same 
diagnosis of right knee patellofemoral syndrome (PFS) in 
September 2006 - less than two years after his discharge from 
service.

4.  The veteran does not have a current diagnosis of gout of 
the right toe.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256, 
5257, 5260, 5261 (2008).

2.  The criteria also are not met for an initial rating 
higher than 0 percent for the pseudofolliculitis barbae.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 4.1-4.14, (2008), 
4.118, Diagnostic Codes 7800, 7806 (2008).

3.  Resolving all reasonable doubt in his favor, the 
veteran's right knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

4.  Chronic gout of the right toe, however, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the veteran's claim for service 
connection for a right knee disorder, in full, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because, even if there has not been, 
this is merely inconsequential and, therefore, at most 
harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

And as for the other remaining claims being decided in this 
decision, VA has complied with the duty-to-notify provisions 
of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, a letter from the RO in December 2004 
(1) informed the veteran of the information and evidence not 
of record that is necessary to substantiate his claims, 
keeping in mind that his claims for a left knee disorder and 
skin condition initially arose in the context of him trying 
to establish his underlying entitlement to service connection 
- since granted, but now concerns whether he is entitled to 
downstream higher initial ratings for these conditions.  The 
December 2004 letter also (2) informed him of the information 
and evidence that VA would obtain and assist him in obtaining 
and (3) informed him of the information and evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

As further concerns his claims for higher initial ratings for 
his left knee and skin disorders, where, as here, the claims 
arose in another context, namely, the veteran trying to 
establish his underlying entitlement to service connection, 
and these claims since have been granted and he has appealed 
a downstream issue such as the initial disability rating 
assigned, the underlying claims have been more than 
substantiated - they have been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter discussing the downstream 
disability rating and effective date elements of a claim.  
The veteran only received notice concerning the first three 
Dingess elements to establish service connection.  Since, 
however, these claims for higher initial disability ratings 
are being denied, there will be no resulting change in his 
disability ratings or effective date.  So not receiving 
additional notice concerning these downstream elements of his 
claims is nonprejudicial, i.e., harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, which, here, is the RO, the 
Board must consider whether the veteran has been prejudiced 
thereby).  See also 38 C.F.R. § 20.1102.

With respect to his claim for service connection for gout of 
the right toe, since the Board concludes below that the 
preponderance of the evidence is against granting service 
connection, any question concerning any downstream elements 
of this claim is rendered moot.  So not receiving this 
additional notice is inconsequential and, thus, also at most 
harmless error.  See 38 C.F.R. § 20.1102.

It further deserves mentioning that the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a veterans' service organization, 
the Veterans of Foreign Wars of the United States (VFW) - 
which, as an accredited VA representative organization, 
is presumed knowledgeable of the nuances of matters relating 
to the adjudication of claims for VA compensation benefits.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical and other records the veteran and his 
representative identified.  In addition, VA furnished the 
veteran a compensation examination to determine the nature, 
severity and etiology of the conditions at issue.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(4).  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is needed to meet the requirements 
of the VCAA or Court.



General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in the rating for a service-connected 
disability is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  But, as mentioned, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context - 
including determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
again Fenderson, 12 Vet. App. at 125-26.



When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Left Knee Disability

The veteran claims that his left knee disorder warrants a 
higher initial rating.  For the reasons and bases discussed 
below, however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.  
38 C.F.R. §§ 4.3, 4.7.

VA partly rated the veteran's left knee disorder, initially 
as noncompensable 
(i.e., 0-percent disabling), but since as 10-percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for 
tenosynovitis.  DC 5024 states that diseases under this code 
will be rated on limitation of motion of the affected part 
(which, here, is the knee, so DCs 5260, 5261) and as 
degenerative arthritis (under DC 5003, which also refers the 
rater to DCs 5260 and 5261).

DC 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which again, here, are 
DC 5260 for flexion of the knee and DC 5261 for extension.  
According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, DC 5257.


In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).



Analysis

VA furnished a compensation examination in July 2005 to 
determine the nature and severity of his left knee disorder.  
During the examination, he reported left knee pain, 
intermittent swelling and stiffness.  Objective findings 
indicated left knee tenderness and normal range of motion 
(140 degrees of flexion and 0 degrees of extension).  He had 
a negative drawer and McMurray.  There was no evidence of 
locking pain, joint effusion, crepitus or ankylosis.  X-rays 
were normal.  The diagnosis was residual of left knee lateral 
meniscal tear status post arthroscopy.

With respect to the DeLuca criteria, the examiner noted that 
his left knee was not additionally limited by pain, fatigue, 
weakness lack or endurance or incoordination on repetitive 
use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Despite these findings, a private treatment record from March 
2008 shows he received treatment for and a current diagnosis 
of degenerative joint disease (i.e., arthritis).

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran's left knee disorder does 
not warrant an initial rating higher than 10 percent.  

As noted, a 20 percent rating under DC 5261 requires 
extension limited to 15 degrees.  However, his July 2005 VA 
examination noted that extension was limited to 0 degrees or 
less in his left knee, which is rated as noncompensable under 
DC 5261.

Under DC 5260, a 20 percent rating requires flexion limited 
to 30 degrees.  The veteran's most severe limitation of 
flexion was 140 degrees, and this takes into account 
repetitive motion testing.  Hence, the veteran's left knee 
disorder does not warrant a compensable rating under DC 5260 
either.

In addition, the veteran may not receive a separate rating 
under DC 5257.  In this regard, the July 2005 examiner noted 
the veteran had negative Drawer and McMurray's tests - so no 
instability or subluxation.

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not ankylosed.

With respect to the DeLuca criteria, his left knee was not 
additionally limited by pain, fatigue and weakness on 
repetitive use, so an additional 10 percent under DeLuca is 
not warranted.

The RO provided the veteran a 10 percent rating for the left 
knee disorder under DC 5024 on the basis of his complaints of 
pain which were confirmed by the July 2005 VA examiner.  
Indeed, since he has a current diagnosis of degenerative 
arthritis, this condition warrants a 10 percent rating under 
DC 5003.  As noted earlier, DC 5024 states that degenerative 
arthritis should be rated under DC 5003.  Since DC 5003 
already takes into account his complaints of pain, providing 
an additional 10 percent rating would amount to pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994). 

Summarily speaking, the veteran has no 
instability/subluxatioin under DC 5257 and insufficient 
flexion or extension limitation to meet even the minimum 0 
percent rating requirements under DC 5260 and DC 5261.  
Nevertheless, as mentioned, DC 5024 states that degenerative 
arthritis should be rated under DC 5003, which in turn takes 
into account his confirmed complaints of pain.  As such, 
a separate 10 percent rating for his degenerative arthritis 
is not permissible.  There is no basis to grant an initial 
rating higher than 10 percent for his left knee disorder.  
Thus, inasmuch as 10 percent represents the maximum level of 
disability in this knee since the effective date of the 
award, he also may not receive a higher evaluation 
("staged" rating) under Fenderson.

III.  Entitlement to a Rating Higher than Noncompensable for 
his Skin Condition

The record shows that the veteran has been treated for 
pseudofolliculitis barbae during service and this condition 
was noted on a VA examination after service in July 2005.  In 
August 2005, the RO granted service connection and assigned 
an initial noncompensable rating for a skin condition 
retroactively effective from November 1, 2004.  The veteran 
appealed that decision by requesting a higher (compensable) 
rating.  See Fenderson, supra.

VA rated the veteran's skin condition under DC 7806 for 
dermatitis or eczema.  See 38 C.F.R. § 4.118, DC 7806.  Under 
DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or it must show that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  See 38 
C.F.R. § 4.118, DC 7806.

VA assigns a 30 percent rating where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id.

In this case, the veteran's skin condition does not meet the 
criteria for a compensable rating under DC 7806.  The July 
2005 VA examination report provides evidence against the 
claim.  At the July 2005 VA examination, the veteran reported 
a rash on his face during and after service.  Objective 
findings indicated that he had papillar lesions on the face 
which account for less than 5 percent of the exposed area of 
the skin and 1 percent of the whole body.  He has used 
topical medications to treat this condition but not 
corticosteroids or other immunosuppressive drugs.  In 
addition, the examiner found no evidence of ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation or hyperpigmentation, 
abnormal texture or limitation of motion.
The diagnosis was pseudofolliculitis barbae.

Since this examination report shows that the veteran's skin 
condition covers less than 5 percent of exposed areas and 1 
percent of the veteran's entire body - involving only his 
face and is not treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, there is 
simply no basis to assign a compensable rating under the 
applicable rating criteria.

In this regard, his skin condition does not warrant an 
initial compensable rating under DC 7800 as the July 2005 VA 
examiner found no evidence of hypo or hyperpigmented skin, 
abnormal skin texture, indurated skin or inflexible skin.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for his service-connected skin 
condition. Thus, inasmuch as 0 percent represents the maximum 
level of disability for his skin condition, he may not 
receive a higher evaluation under Fenderson.

Extraschedular Consideration

The veteran also has not shown that his service-connected 
left knee disorder and skin condition have markedly 
interfered with his employment, meaning above and beyond that 
contemplated by his schedular rating of 10 percent.  Indeed, 
although the veteran reported that he missed two days a month 
due to his left knee disorder, he continued to work full-time 
at his government position.  Moreover, at his March 2008 
Central Office hearing, he testified that when his left knee 
flared, he would have someone else do the physical nature of 
his work while he did sedentary work (paperwork).  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
See 38 C.F.R. § 4.1.  The veteran also has not shown that his 
service-connected left knee disorder and skin condition have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  Other than the left knee arthroscopic 
surgery during service, the veteran's treatment for these 
conditions has been on an outpatient basis, not as an 
inpatient.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to Service Connection for a Right Knee 
Disorder

The veteran claims he had a right knee disorder during 
service and that he has continued to have the same knee 
problems since service.  At his Central Office hearing in 
March 2008, he contended that he injured his knee after an 
airborne operation (parachute jump) in May 2001, and in the 
alternative, that this condition is secondary to his service-
connected left knee condition.  Because there is probative 
evidence that he currently has the same right knee disorder 
he had during service, service connection is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's STRs show he reported swelling behind his right 
knee in October 1987.  Objective findings indicated full 
range of motion but with palpable tenderness in the popliteal 
fossa area.  The examiner assessed rule out Bakers cyst.  An 
orthopedic consultation later that same month showed that he 
had a history of swelling and a traumatic injury to the right 
knee.  Objective findings indicated there was no effusion and 
his medial collateral and lateral collateral ligaments were 
intact.  The diagnosis was rule out Bakers cyst.  X-rays were 
normal.

In addition, STRs in September 1995 show he reported twisting 
his knee on a parachute jump and then twisted his knee again 
on the way back to base.  Objective findings indicated there 
was minimal edema and his MCL had good stability.  At a 
follow-up examination in October 1995, the veteran stated 
that his swelling was gone but there was instability.  
Objective findings indicated his right knee was tender over 
the medial joint area associated with loss of range of motion 
secondary to pain.  The valgus stress test was positive for 
pain but negative for varus stress.  McMurray test, 
anterior/posterior drawer test were negative.  The diagnosis 
was Grade I MCL strain and patellofemoral syndrome.  X-rays 
were negative.

A July 1996 STR notes that the veteran's right knee had been 
asymptomatic since November 1995 until he returned to sick 
call with complaints of right knee pain at that time.  He had 
full range of motion.  There was no evidence of effusion and 
his Lachman's, Drawer's and McMurrays were all negative.  The 
examiner diagnosed internal derangement/patellofemoral 
syndrome.

On his Report of Medical History associated with discharge, 
he indicated "Yes" to swollen or painful joints and knee 
trouble.  In the explanation section, he indicated that he 
had had a swollen and painful right knee during service.  The 
examiner described this problem as intermittent swelling of 
the right knee as a result of an airborne operation.

VA furnished a compensation examination in July 2005 to 
determine the nature and etiology of any right knee disorder.  
At the examination, the veteran reported a right knee sprain 
in 1995 and limitation of motion.  He complained of pain 
while walking, running and climbing steps.  Objective 
findings noted that his right knee was tender but range of 
motion was normal.  He had a negative drawer and McMurray.  
There was no evidence of locking, joint effusion, crepitus or 
ankylosis.  X-rays were normal.  This examiner found no 
evidence of any current pathology to render a diagnosis.

Nevertheless, a more recent private treatment record in 
September 2006 shows he has a diagnosis of patellofemoral 
syndrome (PFS) - the same diagnosis he had during service and 
less than two years after his discharge from service.   



Since the veteran has a confirmed diagnosis of right knee 
patellofemoral syndrome, the determinative issue is whether 
this condition is somehow attributable to his military 
service, especially from the MCL strain and patellofemoral 
syndrome in 1995 and 1996.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As noted, however, the July 2005 VA examiner did not find any 
evidence of a right knee condition so the RO denied his 
claim.  Nevertheless, at his Central Office hearing in March 
2008, the veteran submitted additional evidence demonstrating 
that he has a current diagnosis of right knee patellofemoral 
syndrome.  

In sum, the record establishes the veteran injured his right 
knee at least twice during service and that he received 
diagnoses of patellofemoral syndrome.  Indeed, this condition 
was noted in the report of his medical history when examined 
for discharge from service.  So the only remaining question 
is whether his right knee disorder in service was merely 
acute and resolved or, instead, has been manifested by 
additional recurrences since service to evidence the required 
chronicity of disease to warrant granting the claim.  A 
recently submitted private treatment record dated in 
September 2006, so within two years of his discharge from 
service, show he has a current diagnosis of patellofemoral 
syndrome - the same diagnosis he had during service.

Hence, there is an approximate balance of the positive and 
negative evidence.  Although, the VA examiner did not find 
evidence of a current right knee disorder, a private 
physician diagnosed patellofemoral syndrome - the same 
condition diagnosed during service and was within 2 years of 
his discharge.  In this situation, the benefit of the doubt 
is resolved in the veteran's favor.  Accordingly, the 
evidence supports the veteran's claim for service connection 
for a right knee disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

IV.  Entitlement to Service Connection for Gout of the Right 
Toe

The veteran claims his gout of the right toe is a result of 
his military service.  More specifically, he contends he 
received treatment for and a diagnosis of gout during 
service.  Unfortunately, his claim fails because there is no 
evidence that he has ever been diagnosed with gout, including 
contemporaneous with filing his current claim.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation may only be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's STRs make no reference to any complaints, 
treatment, or diagnosis of gout during service.  Indeed, his 
separation examination in June 2004 indicates he marked the 
circle "No" for foot trouble or impaired use of his feet.  
However, this examination did note he had questionable gout 
in his right big toe back in the 1980s.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.



The VA examiner in July 2005 indicated the veteran's feet and 
toes were normal.  There was no evidence of atrophy, 
flatfeet, valgus of the foot or any other sign of deformity.  
There was no plantar or Achilles tendon tenderness.  
Palpation of the metatarsal head of the toes was normal.  
Uric acid testing was normal.  And as is specifically 
relevant to this particular claim, the examiner indicated the 
veteran's right toe was normal - noting only status post 
gout based on his subjective report.

Private treatment records make no reference to any treatment 
for or a diagnosis of gout of the right toe.

Since the veteran does not have a current diagnosis of gout 
of the right big toe, and since there is no record he ever 
received this diagnosis (only suspicions of it), his claim 
must be denied because he does not have any medical evidence 
confirming he has this alleged condition.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

The only other evidence in support of his claim is a buddy 
statement from T.M., who indicated the veteran had this 
condition during service.  Nevertheless, T.M. did not 
indicate the veteran currently has problems with gout in his 
right big toe.  And even were the Board to assume for the 
sake of argument that he had gout of the right big toe during 
service, this contention is still outweighed by the objective 
medical evidence, none of which includes this required 
diagnosis of gout of the right big toe.  As laymen, the 
veteran and his buddy are only competent to testify, for 
example, that he experienced pain in this toe during service, 
because this is capable of lay observation.  They are not, 
however, competent to say the pain was or is the result of 
gout in this toe, again, especially absent this required 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for gout of the right toe.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, VA must deny the 
appeal.


ORDER

The claim for an initial rating higher than 10 percent for 
the left knee disability is denied.

The claim for an initial rating higher than 0 percent for the 
pseudofolliculitis barbae is denied.

The claim for service connection for the right knee disorder 
is granted.

The claim for service connection for gout of the right big 
toe is denied.


REMAND

The veteran contends he has low back and sleep disorders as a 
result of service.  During his March 2008 Central Office 
hearing, he contended that his STRs show he received 
treatment for and a diagnosis of a lumbar strain and that he 
noted problems sleeping on his separation examination.  
Before addressing the merits of these claims, however, the 
Board finds that additional development of the evidence 
is required.

With respect to his low back disorder, his STRs show he 
complained of low back pain in May 2001 with increasing 
symptoms after sit-ups and prolonged sitting.  
X-rays were negative.  The diagnosis was low back pain.  
Indeed, he received a profile as a result of this condition.

Moreover, an undated STR notes he reported severe lower back 
pain the past two weeks.  Objective findings indicated 
paraspinal tenderness and spasm but no radiculopathy.  The 
diagnosis was lumbar strain.

On his Report of Medical History associated with separation 
in June 2004, the veteran marked the box "Yes" for 
recurrent back pain or any back problem.  The veteran 
described this pain as "recurrent."  The examiner noted 
that he stated this condition occurred 2-3 times per year. 

With respect to his sleep disorder, on his Report of Medical 
History associated with separation, the veteran indicated he 
had problems sleeping.  The examiner characterized this 
problem as sleep and snoring problems.

In addition, the veteran submitted two buddy statements from 
T.M. and T.J.H. in April 2008 indicating that they remembered 
the veteran had problems sleeping during service.

VA furnished a compensation examination in July 2005 to 
determine the nature and etiology of any low back or sleep 
disorder.  X-rays revealed that his lumbar spine was normal.  
A physical examination of his back also was normal.  The 
examiner opined that there was no pathology to render a 
diagnosis.  

With respect to his sleeping problems, the examiner noted 
that he did not have sleep apnea nor did he use a CPAP 
machine.  The diagnosis was insomnia.

However, more recent back X-rays in August 2007 revealed a 
small L4-5 herniated nucleus pulposus.  Indeed, a June 2007 
private treatment record shows he had a diagnosis of 
degenerative disc disease (DDD) associated with an acute 
strain.

Moreover, the veteran had a sleep study in March 2006 which 
determined that he had suspected sleep apnea.  Another sleep 
study in February 2008 confirmed he had obstructive sleep 
apnea.  



Since the veteran clearly had low back and sleeping problems 
in service and now has a current diagnosis of DDD of the 
lumbar spine as well as obstructive sleep apnea, a VA 
compensation examination and opinion are needed to determine 
whether these conditions are attributable to his military 
service, to include his lumbar strain in May 2001.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must 
obtain an examination and opinion when necessary to decide a 
claim).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
veteran has not been provided this required Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claims, and this also needs to be 
corrected before readjudicating his claims.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the remaining claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).



2.  Schedule the veteran for an 
appropriate VA compensation examination 
for a medical nexus opinion indicating 
whether it is at least as likely as not 
that his degenerative disc disease of 
the lumbar spine and obstructive sleep 
apnea are traceable back to his 
military service.  And to facilitate 
making this important determination, 
have the designated examiner review the 
claims file for the pertinent medical 
and other history, including a complete 
copy of this remand.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the remaining claims 
at issue in light of the additional 
evidence.  If these claims continue to be 
denied, send the veteran and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


